       Case 19-16698-amc        Doc 16 Filed 01/21/20 Entered 01/21/20 17:39:20               Desc Main
                                       Document Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

       LARRY THOMAS                                 Chapter 13
       SHEILA G THOMAS


                              Debtor                Bankruptcy No. 19-16698-AMC

                               OBJECTION OF CHAPTER 13 TRUSTEE
                             TO CONFIRMATION OF PLAN OF DEBTOR(S)

       AND NOW comes, WILLIAM C. MILLER, ESQUIRE, chapter 13 standing trustee, to object to
confirmation of the chapter 13 plan of debtor(s), because it fails to comply with 11 U.S.C. Sections 1322
and/or 1325 of the Bankruptcy Code, and/or debtor(s) has/have failed to provide information,
evidence, or corrections to the petition, schedules, statements or other documents filed by debtor(s) to
enable the standing trustee to evaluate the Plan for confirmation, as follows:

The Plan violates 11 U.S.C. Section 1325(a)(4) in that the value of property to be distributed under the plan on
account of each allowed unsecured claim is less than the amount that would be paid on such claim if the estate of
the debtor(s) were liquidated under Chapter 7.

       WHEREFORE, the standing trustee requests that the Court enter an order in the form annexed hereto
denying confirmation of the Plan.


                                                    Respectfully submitted,

                                                      /s/ William C. Miller
                                                    William C. Miller, Esquire
                                                    Chapter 13 Standing Trustee
